Citation Nr: 1752928	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-07 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for plantar warts and calluses of the right foot.

2.  Entitlement to an evaluation in excess of 10 percent for plantar warts and calluses of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in March 2017.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated in his hearing testimony that he received private treatment as well as VA treatment for his calluses.  A May 2017 VA treatment note indicates that the Veteran utilized the Veteran's Choice Program to see M.D., a private podiatrist.  Private treatment records from Chattanooga Orthopaedic Group are associated with the claims file, but they do not reference Dr. M.D., meaning that relevant private treatment records need to be obtained upon remand.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

The claims folder should also be updated to include VA treatment records compiled since September 20, 2017.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran also testified that he is in receipt of disability benefits from the Social Security Administration (SSA).  These SSA records should also be requested upon remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370  (1992).

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also 38 C.F.R. § 3.326(a).  The most recent VA examination as to the plantar warts and callouses was conducted in June 2012.  The Veteran's March 2017 hearing testimony indicated that his symptoms had worsened since then in that the pain of his callouses was so severe that he could barely stand, and noted that he used a cane or walker.  A May 2017 examination discusses a left foot fracture, and an October 2017 opinion found that this fracture was less likely than not caused by the calluses.  The June 2012 examination did note pain on walking and prolonged standing, but did not discuss an inability to stand or walk without aid.  Upon remand, a new examination should be scheduled, and the examiner should discuss whether the Veteran's callouses are painful to the point of affecting his ability to walk and stand, or whether this pain on weight-bearing is the result of the left foot fracture or some other non-service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide authorization to obtain records from every private treatment provider from whom he has received treatment for his plantar warts and calluses of the left and right feet, including Dr. M.D., who is referenced in a May 2017 VA treatment note.  After obtaining the necessary authorization, request the private treatment records.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Appellant of the records that were not obtained (2) tell the Appellant what steps were taken to obtain them, and (3) tell the Appellant that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B).

2.  Obtain all treatment records for the Veteran from the Tennessee Valley Healthcare System and all associated outpatient clinics including the Chattanooga VA Clinic dated from September 20, 2017 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  Contact the Social Security Administration and request the Veteran's Social Security disability benefits records, including all medical documents and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the appellant in accordance with 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected plantar warts and callouses of the left and right feet.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

Specifically, the examiner is advised that the Veteran reported that his callouses were painful upon weight-bearing and affected his ability to walk, requiring the use of a cane or walker.  Pain on walking and prolonged standing was noted in the June 2012 examination report.  However, a May 2017 examination found a left foot fracture, and several treatment notes contain a notation of metatarsalgia and fibrosis.  The examiner is to discuss whether the Veteran's calluses are painful upon weight-bearing resulting in his trouble walking, or whether this pain is a symptom of a non-service-connected disability, to include left foot fracture.  If the examiner is unable to distinguish the effects of a non-service-connected disability from those of the service-connected plantar warts and calluses, he or she should so state.

5.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




